DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 11, and 18, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Lin et al. (10,199,321), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Specifically Figs. 16-19, 27-29, 38-51, and the associated description) a packaged integrated circuit device, comprising: a frame (21/41) having a cavity (50) therein See Fig. 48); an inner semiconductor chip (61) within the cavity (50) (Fig. 49); a lower re-distribution layer (30) extending adjacent lower surfaces of the frame and the inner semiconductor chip (61) (Fig. 49), and a lower semiconductor chip (63) adjacent the lower surface of the inner semiconductor chip (61) (See Fig. 51), wherein the lower re-distribution layer (30) comprises a dielectric layer (322) and first and second conductive traces (616/326) formed on the upper and lower surface of the lower re-distribution layer (30) (See Fig. 51).
Lin et al., however, fail to teach, among others, at least: a) the lower re-distribution layer having an opening therein which at least partially exposes the lower surface of the inner semiconductor chip; and within the opening in the lower re-distribution layer, which comprises: a barrier layer, which is disposed on the insulating layer and surrounds at least a portion of the lower semiconductor chip, as recited in claims 1 and 18; and b) a barrier layer disposed on the first insulating layer, and a second insulating layer disposed on the barrier layer while partially exposing an upper surface of the barrier layer; wherein the first insulating layer, the re-distribution pattern, the barrier layer and the second insulating layer of the lower re-distribution layer comprise a stepped structure, as recited in claim 11; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-10, 12-17, and 19-20, depend either on claims 1, 11, or 18, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
November 3, 2021